Citation Nr: 9919441	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and L.A.L., M.D.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from May 1943 to February 
1946.  The appellant is the veteran's widow.

An October 1989 RO rating decision denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant was notified of the determination in 
October 1989 and she did not appeal.

In 1994, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 1995 RO rating decision that determined 
there was no new and material evidence to reopen the claim.

In February 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for the cause of the veteran's death, and the case 
was remanded to the RO for additional action.  The case was 
returned to the Board in 1999.




FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The veteran's death in November 1977 was due to 
respiratory insufficiency due to pulmonary metastases due to 
osteogenic sarcoma.

3.  The osteogenic sarcoma was not present in service or for 
more than 30 years later, and it is not related to an 
incident of service, including exposure to ionizing 
radiation.



CONCLUSIONS OF LAW


1.  Osteogenic sarcoma was not incurred in or aggravated by 
active service, nor may osteogenic sarcoma be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).


2.  The veteran's death due to osteogenic sarcoma was not 
caused by a disability incurred in or aggravated by active 
service; nor did he have a service-connected disability that 
contributed substantially or materially to his death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1943 to February 
1946.

A death certificate shows that the veteran's death in 
November 1977 was caused by respiratory insufficiency due to 
pulmonary metastases due to osteogenic sarcoma.  It was noted 
that the approximate interval of the osteogenic sarcoma 
between onset and death was 6 months.  The death certificate 
reveals that the veteran died at his residence and that an 
autopsy was not performed.

A VA document dated in August 1987 notes that the veteran's 
claims folder could not be found and that a rebuilt folder 
was established.  Service medical records are not available 
for review.  The record does not show that service connection 
had been established for any disability prior to the 
veteran's death.

Service documents, including history of the USS MOUNT OLYMPUS 
in log books for 1945 and 1946, were received.  These 
documents reveal that the veteran served on board this ship 
and that this ship was in the area of Nagasaki, Japan, in 
January 1946, while the veteran was on it.

Private medical reports of the veteran's treatment and 
evaluations in the 1950's, 1960's, and 1970's do not show the 
presence of osteogenic carcinoma until around August 1977.

In 1989, copies of pages from the veteran's diary and 
photographs were submitted.  The pages from the diary note 
that the veteran was in the area of Tokyo Bay around 
September 1945 and the pictures reportedly show the 
destruction of buildings in Japan by the dropping of bombs.  
The pictures were reportedly taken by the veteran in 
September 1945.

A report from Louis A. Leone, M.D., dated in March 1995, 
notes that this physician reviewed material concerning the 
veteran's death from bone cancer.  Dr. Leone assumed that the 
crew of the USS MOUNT OLYMPUS was exposed to significant 
irradiation following the bombings of Hiroshima and Nagasaki.  
It was noted that any dose, however small, increased the risk 
of developing cancer disease.  Dr. Leone reported that the 
conversion of a normal cell to cancer could be the result of 
a mutation or chromosome alteration following the impact of a 
singe charged particle, and that is was reasonable to assume 
that a malignant tumor of bone, or other tissue could be 
induced by minimal or moderate radiation exposure.  Dr. Leone 
noted that the latent period from the time of exposure to the 
onset of malignant tumors varied significantly from 5 to 40 
years.  Dr. Leone opined that the veteran's osteogenic 
sarcoma could have been induced initially by exposure to 
excessive, although minimal or modest, radiation while on 
board the USS MOUNT OLYMPUS.  The doctor noted that knowledge 
of the actual radiation intensity and the duration of the 
exposure at the time would be most helpful in supporting the 
claim.  A list of references on the effects of radiation on 
cancer development were attached to this report.

The appellant and Dr. Leone testified at a hearing in October 
1995.  The appellant testified to the effect that other 
sailors on the USS MOUNT OLYMPUS had developed cancers and 
that the veteran often complained of pain and weakness prior 
to the diagnosis of his osteogenic sarcoma around June 1977.  
Dr. Leone, an oncologist, testified to the effect that the 30 
year period for establishing service connection for 
osteogenic sarcoma or bone cancer based on exposure to 
ionizing radiation under VA regulations was too restrictive 
because bone cancers can develop up to 40 years according to 
pertinent medical literature.  Dr. Leone's testimony was to 
the effect that he thought it was likely that the veteran's 
exposure to ionizing radiation in service had caused the 
osteogenic sarcoma that caused his death.  Medical literature 
on the effects of exposure to ionizing radiation was 
submitted at the hearing.

The appellant testified before the undersigned at a hearing 
in January 1998.  Her testimony was to the effect that the 
veteran had complained of pain prior to the diagnosis of his 
bone cancer around July 1977 and that his bone cancer was due 
to exposure to ionizing radiation while in service.  She 
testified to the effect that the veteran had undergone hip 
surgery in 1977 because of Paget's disease.

In 1998, various documents were submitted by the appellant, 
including a newspaper article concerning the her struggles 
with the VA in attempting to obtain benefits, copies of maps 
of the area of Japan, and medical literature concerning the 
causal effects of exposure to ionizing radiation on various 
cancers, including bone cancer.  The reports reflects that 
the appellant had been called in because she reported having 
additional evidence to support her claim that the veteran was 
involved in cleanup operations in either Nagasaki or 
Hiroshima.  It was noted that the additional photos did not 
show her husband in uniform with survivors of the bombing and 
the devastation from the bombing in the same photograph.

A report of personal contact between the appellant and a VA 
representative in September 1998 notes that she had no 
additional evidence to submit with regard to her claim for 
service connection for the cause of the veteran's death.

A letter from the Defense Threat Reduction Agency (DTRA) 
dated in November 1998, notes that the veteran's service 
record indicated that he served aboard the USS MOUNT OLYMPUS 
from August 30, 1944, to January 25, 1946, at which time he 
was transferred to the United States for discharge.  The USS 
MOUNT OLYMPUS deck logs were reviewed, including the columnar 
sheets that record the ship's position, for January 8 through 
14, 1946.  From those records it was calculated the closest 
point of approach that the USS MOUNT OLYMPUS made to Nagasaki 
was 14.5 nautical miles (approximately 17 statute miles), 
that occurred early on the morning of January 11, 1946.  The 
USS MOUNT OLYMPUS was moored at Sasebo from 9:19 AM (January 
11) until 7:15 am January 12, approximately 22 hours, prior 
to departing for Shanghai, China.  While at Sasebo, the crew 
had limited liberty for about 8 to 9 hours on January 11.  
Sasebo is approximately 30 miles from Nagasaki.  

The DTRA noted that, assuming the VA concedes that the 
veteran was within a 10-mile limit of Nagasaki, a scientific 
dose reconstruction titled Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 
(DNA 5512F), has determined the maximum possible radiation 
dose that might have been received by any individual who was 
at either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for 
Nagasaki; and September 1945 to March 1946 for Hiroshima).  
Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion was less 
than one rem.  This does not mean that any individual 
approached that level of exposure.  In fact, it was probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.

In December 1998, the RO sent the veteran's claims folders to 
the VA Central Office in Washington, D.C. for review by a 
representative of the Under Secretary for Benefits in order 
to obtain an opinion as to whether the cause of the veteran's 
death, osteogenic carcinoma, was due to exposure to ionizing 
radiation.   In January 1999, the representative of the VA 
Under Secretary for Benefits sent the veteran's claims 
folders to a representative of the VA Under Secretary for 
Health for the requested opinion.

In the January 1999 response, the representative of the VA 
Under Secretary for Health noted an estimated exposure of 
less than 1 rem and notified the representative of the VA 
Under Secretary for Benefits that the CIRRPC Science Panel 
Report Number 6, 1988, did not provide screening doses for 
osteogenic sarcoma.  Convincing excesses of bone and 
connective tumors had been reported after radiation therapy 
and in individuals who had taken large mounts of alpha 
emitting radioactive substances in their bodies.  However, no 
clear excess had been demonstrated after external occupation 
exposures or after internalizing low amounts of radioactive 
substances and no statistically significant excess had been 
found in atomic bomb survivors (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, pages 193-
194).  In light of the above and the veteran's low radiation 
dose estimate, it was opined that it was unlikely that his 
osteogenic sarcoma could be attributed to exposure to 
ionizing radiation in service.  Moreover, it was noted that 
the veteran had Paget's disease of bone was another 
recognized cause of osteogenic sarcoma.  (Holland et al., 
Cancer Medicine, 4th edition, 1997, page 2510).

In February 1999, the representative of the VA Under 
Secretary for Benefits notified the RO that based on the 
opinion of VA Under Secretary for Health and a review of the 
evidence in its entirety it was his opinion that there was no 
reasonable possibility that the veteran's death was the 
result of exposure to ionizing radiation in service.


B.  Legal Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

A review of the evidence shows that the veteran's death in 
November 1977 was due to osteogenic sarcoma.  The evidence 
does not show that he had a service-connected disability at 
the time of his death.  Osteogenic sarcoma or bone cancer is 
not a disease that may be service-connected on a presumptive 
basis under the provisions of 38 C.F.R. § 3.309(d).

While osteogenic sarcoma is a "radiogenic" disease listed 
under the provisions of 38 C.F.R. § 3.311(b)(2) and VA 
concedes that the veteran is a radiation-exposed veteran who 
came within 10 miles of Nagasaki between September 1945 to 
January 1946 for purposes of 38 C.F.R. § 3.309(d)(3)(vi), the 
evidence does not demonstrate the presence of this disease 
until 1977 or more than 30 years after the veteran's exposure 
to ionizing radiation while in service as required by the 
provisions of 38 C.F.R. § 3.311(b)(5).  Nevertheless, a 
report and testimony from Dr. Leone links the veteran's 
osteogenic sarcoma to exposure to ionizing radiation while in 
service.  Under the circumstances, the osteogenic sarcoma is 
considered a "radiogenic" disease that may be service 
connected under 38 C.F.R. § 3.311(b)(2),(4), that required 
additional development under 38 C.F.R. § 3.311(c).




The additional development required for the veteran's 
osteogenic sarcoma, that is considered a "radiogenic" 
disease based on the above-noted evidence, includes 
forwarding the case to the VA Under Secretary for Benefits to 
determine whether the veteran's osteogenic disease resulted 
from exposure to ionizing radiation.  A review of the 
evidence reveals that this development has been accomplished 
and that representatives of the VA Under Secretaries for 
Benefits and Health have determined that based on the 
veteran's low level of exposure to ionizing radiation while 
in service it was unlikely that his osteogenic sarcoma could 
be attributed to exposure to ionizing radiation in service.  
In reaching this result, the "worst case" assumption of 
exposure was accepted, which was considered to be less than 1 
rem.  This was exposure of individuals who were present at 
either Hiroshima or Nagasaki for the full duration of the 
occupation, a period in excess of any time frame claimed by 
the appellant.  We also note that the appellant was provided 
the opportunity to submit any additional evidence of 
exposure, when she came to the RO, but that no such 
additional evidence was available.  The representative has 
also asserted that the veteran may have collected objects 
that were contaminated by radiation, but no such evidence to 
support this contention has been provided.  The Board 
recognizes the testimony and report of Dr. Leone, who stated 
that he reviewed the veteran's records in linking the 
veteran's osteogenic sarcoma to exposure to ionizing 
radiation in service, even minimal exposure, and the medical 
literature indicating a relationship between exposure to 
ionizing radiation and bone cancer development (this 
relationship is recognized by VA in the listing of bone 
cancer as a "radiogenic" disease), but the Board finds the 
opinion of the VA Under Secretary for Health to be more 
persuasive.  The VA opinion was based on the complete record, 
including the evidence from Dr. Leone and actual reports of 
exposure and their affects on survivors.  We note that Dr. 
Leone had indicated in his report that actual knowledge of 
exposure would be helpful to the claim.  Indeed, the VA 
opinion accepted the highest possible dose estimate in 
concluding that a relationship was unlikely.  We further note 
that the VA opinion was supported with medical literature 
concerning a study of atomic bomb survivors and also by a 
study implicating the veteran's Paget's disease as another 
recognized cause of osteogenic sarcoma.  Therefore, after 
consideration of all the evidence, the Board finds that 
service connection for the veteran's osteogenic sarcoma as a 
"radiogenic" disease under the presumptive provisions of 
38 C.F.R. § 3.311(b), is not warranted.  We also noted Dr. 
Leone's opinion that the 30 year presumptive period was 
unfair, but this is the current period of time provided by 
law.  Direct  service connection has also been considered.

The Board recognizes the appellant's testimony to the effect 
that the veteran's osteogenic sarcoma is due to exposure to 
ionizing radiation while in service.  While lay evidence is 
not sufficient to support a claim based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), we also have 
considered that service connection may be granted for a 
disease based on exposure to ionizing radiation when there is 
medical evidence linking it to such incident.  Combee.  
However, as discussed above, we find the evidence and medical 
opinion that concluded such a linkage to be unlikely to be 
more persuasive. 

The evidence reveals that the veteran's death was due to 
osteogenic sarcoma, that this conditions was first 
demonstrated more than 30 years after his separation from 
service, and that this condition is not related to an 
incident of service, including exposure to ionizing 
radiation.  Nor is there any evidence indicating the presence 
of any other service-connected disability that contributed 
substantially or materially to the veteran's death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

